DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2022 has been entered.
In that response, claims 1, 8, and 14 were amended, claim 30 was cancelled, and claim 31 was added.  Applicant elected a backing that is a porous material (now in claim 1) in the response filed July 18, 2019.  That species election requirement was withdrawn in view of Turner in the Office action dated 2/1/2021.  Claims 1-3, 6-20, 23-29, and 31 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Mooney (US 2008/0044900) in view of Turner (US 2011/0274666), Ghosh (Ghosh, K., et al., Cell adaptation to a physiologically relevant ECM mimic with different viscoelastic properties, Biomaterials 28 (2007) 671-679), and Ladet (US 9,272,073).
Regarding claim 31, Mooney teaches a patch graft or scaffold composition and a bioactive composition incorporated into or coated onto the scaffold composition (title; abstract; paras. 0004-07, 0011, 0013-17, 0022, 0051, 0055, 0063, 0069, 0107).  “The biocompatible scaffolds of the invention are useful in a broad range of in vivo and in vitro regenerative medicine and tissue engineering” (para. 0092; para. 0022).  "The “scaffold or scaffold device is the physical structure upon which or into which cells associate or attach” (para. 0051; see para. 0132), comprises a “biocompatible polymer matrix” such as a hydrogel of hyaluronic acid (paras. 0049, 0052).  The scaffold “incorporates or is coated with a bioactive composition including hyaluronic acid (paras. 0006, 0052), and comprises “physical channels or paths through which cells can move more easily towards a targeted area of egress” (para. 0006).  
Mooney teaches seeding the scaffold “with two or more substantially pure populations of cells” (para.0041), of the cell types recited in claims 10-18 (paras. 0017, 0042, 0044, 0046), i.e., “[d]ifferent cell types, e.g., stem vs. differentiated,…optionally vary in phenotype, e.g., differentiation state, activation state,…[s]uch cells include but are not limited to, various stem cell populations (embryonic stem cells differentiated into various cell types), …mesenchymal stem cells, …epithelial cells,…” (para. 0044).   Applicant discloses the “early lineage stage mesenchymal cells (ELSMCs) appropriate for patch grafts can be angioblasts, …, early stage stellate cells, or mesenchymal stem cells (MSCs), or mixtures of these.” (para.0137, pre-grant publication US 2018/0361027; see also present claim 12).  
Further, Mooney discloses using seeded cells that secrete MMP: “the cells themselves aid in the degradation…example of this is the use of metalloproteinase (MMP)-sensitive substrate in the scaffold matrix; cells exit when the seeded cells have secreted sufficient MMP to begin degradation of the matrix” (para.0046).  Thus Mooney discloses conditions that do not inhibit expression and/or secretion of MMPs.  The cells may be autologous or allogenic cells (para.0092), genetically modified (para. 0045), with maintained “stemness” (para. 0068), i.e., in a suitable medium.
Regarding “viscoelasticity sufficient to allow for migration …target tissue” in claim 31, limitation (a), Mooney teaches, “scaffold composition and/or bioactive composition temporally and spatially (directionally) controls egress of a resident cell or progeny thereof” (abstract; paras. 0004, 0154 “…allow the physical contact required for cells to migrate out of the device into the wound”).
Mooney further teaches scaffolds comprise multiple compositions and one or more layers (paras. 0063, 0068, 0071). Mooney teaches a layer comprising a biocompatible, biodegradable material having a viscoelasticity sufficient to inhibit (or provide a barrier to) migration of said cell population in a direction of said backing: "[f]or example, the scaffold composition is differentially permeable, allowing cell egress only in certain physical areas of the scaffold… by selecting or engineering a material for greater or smaller pore size ... or viscoelasticity" (para. 0006, emphases added).  Cell egress in “only”, i.e., limited, areas of the scaffold indicates non-egress in the other areas.  Suitable scaffold compositions include polymers such as silk (para.0013).
Furthermore a “semipermeable outer surface is provided by either using a composite material (e.g., nonporous silicone sheet placed on outer surface of porous device) or processing the device to create anisotropic porosity” (para.0154).  As noted above, Mooney teaches a biocompatible hydrogels as suitable material (paras. 0049, 0052) and therefore a skilled person would have understood that the outer surface may comprise a hydrogel for its benefits including adjustable level of consistency and/or porosity (para.0049).  
Mooney discloses a hydrogel “to conform to the wound and provide control over fluid transport, prevent infection, and allow the physical contact required for cells to migrate out of the device into the wound”, i.e., the treatment site (para. 0154; see paras. 0006, 0049).
Mooney does not specifically teach treating a subject kidney disease or disorder, the viscoelasticity of the first hydrogel, or the third hydrogel overlaid on a serosal surface of said backing as recited in claim 31. 
Turner teaches methods of repairing diseased or dysfunctional organs, including kidney, through “engraftment of cells from healthy tissue … admixed with gel-forming biomaterials and nutrient medium, signaling molecules and extracellular matrix components that can be made insoluble rapidly upon transplantation to form a graft” (abstract; see entire document, including title; Fig. 1 and accompanying text; paras.0007, 0011-13, 0036, 0052-61, 0064-80, 0084).  The cells are delivered in “scaffolds that can be localized to the diseased tissue to promote necessary proliferation and engraftment” (para.0033; see para.0057).  “Hyaluronans are one of the preferred materials.” (Para.0007; see paras. 0012-13).  A graft “may be designed for placement onto the surface of an organ or tissue, in which case the graft would be held in place with a biocompatible and biodegradable covering (‘band aid’)” (para.0084, emphasis added; see paras.0008, 0015; claims 1-3, 19, 21-23, 28-29, 32-37, 39; Fig.1).  Such covering comprises a “backing” to the scaffold. 
Turner specifically teaches viscoelastic properties of its scaffolds, including “the insoluble complex of cells and biomaterials possesses a viscosity ranging from about 0.1 to about 100 kPa, …, and most preferably a stiffness from about 11 to about 3500 Pa” (para.0012, see paras.0016, 0087).  “[T]he stiffness, viscoelastic properties and viscosity of KM-HA [Kubota’s medium-hyaluronic acid] hydrogels can depend on CMHA-S and PEGDA content. …These KM-HA hydrogels can yield shear moduli ranging from 11 to 3500 Pa with different PEGDA and CMHA-S concentrations when mixed in buffered distilled water, but these values can be modulated by using diverse basal medium like Kubota’s medium” (paras.0086, 0121; see Fig.4, paras. 0018, 0090 ).  Turner claims a “tissue graft comprising cells admixed with one or more biomaterials to form a graft, wherein the components of the graft have a shear moduli ranging from 25 to 520 Pa” (claim 28).  
Ghosh examines the effects of viscoelastic properties of hyaluronan/fibronectin hydrogels on cell behavior (Abstract). Ghosh discloses preparing hydrogels with viscoelasticity of 95, 550 and 4270 Pa and seeding human dermal fibroblasts (hDFs) on the hydrogels (Section 2.1,2.4). hDF migration speed significantly decreased as viscosity of the hydrogel increased (Section 3.3.1, Fig. 5). Ghosh suggests that softer hydrogels (e.g., 95 Pa) may be utilized to promote cellular migration, while viscosities of 550 Pa or higher promote cellular adhesion and proliferation (Section 3.3.1,4, Fig. 5).
Ladet is drawn to multi-layer structures that are useful for sealing and/or healing damaged tissues in visceral surgery, as well as “minimize the formation of post-surgical adhesions” (col. 1 ll.19-20; see title; abstract; col.1 ll.15-20).  The structures comprise a porous layer with hydrogel precursors, that upon implantation, stick the patch to the tissue and seal the defect (col.2 ll.54-55; see col.1 l.67-col.2 l.7, col.6 l.45-cpl.7 l.4).  “Anti-adhesive agents can be used to prevent adhesions from forming between the present surgical patch and the surrounding tissues opposite the target tissue.” (Col.19 ll.14-16).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mooney, Turner, Ghosh, and Ladet and treat kidney disease or disorder by providing cell populations on a scaffold composition having a backing as Mooney teaches with viscoelastic properties as disclosed in Turner, Ghosh, and Ladet as recited in the instant claim(s). The skilled person would have been motivated to do so because (i) all references are drawn to delivering stem cell-laden scaffolds to treat diseased tissues, (ii) Mooney teaches that its scaffolds are applicable to cell therapies in general, “enhance the viability of the cells and induce their outward migration to populate injured or defective bodily tissues [and] enhance the success of tissue regeneration” (para. 0004), and teaches multi-layer, porous scaffolds having only limited areas of cell egress, (iii) Turner teaches a “backing” layer for scaffold adhesion to internal organs such as kidney and the suitable viscoelasticity ranges of such applications, (iv) Ghosh suggests that softer hydrogels (e.g., 95 Pa) may be utilized to promote cellular migration, while viscosities of 550 Pa or higher promote cellular adhesion and proliferation (Section 3.3.1,4, Fig. 5), and (v) Ladet teaches that anti-adhesive agents can be used to prevent adhesions from forming between the present surgical patch and the surrounding tissues opposite the target tissue.  
Further regarding the viscoelasticity of the first hydrogel, Applicant discloses “’viscoelasticity’ refers to the property of materials that exhibit both viscous and elastic characteristics when undergoing deformation” (para.0059, pre-grant publication US 2018/0361027), and refers to hydrogel rigidity or stiffness as “viscoelasticity (rheological) properties” (id., para.0250; see Fig. 2D, E, paras.0026, 0249-50, 0275).  Therefore Turner’s shear moduli is considered a viscoelastic property, and the range of 25 to 520 Pa includes those in claim 31.  Ghosh also teaches softer hydrogels (e.g., 95 Pa) for promoting cellular migration and gels of higher viscosities over 550 Pa for cellular adhesion and proliferation (Section 3.3.1,4, Fig. 5).  One of ordinary skill in the art would have recognized the rheological properties of the scaffold material as a result-effective variable.  For result-effective variables, in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP § 2144.05 (citations omitted).  Furthermore a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  MPEP § 2144.05(I) (citations omitted).   Optimization within prior art conditions or through routine experimentation does not support patentability absent comparative evidence of criticality of the claimed range.  See MPEP § 2144.05 (II) (citations omitted).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-20, 23, 24, and 26-30 have been considered but are moot those claims are not subject to the above rejection.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-20, 23-29, and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of United States Patent No. 11,129,923.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a patch graft comprising: (a) a mixed population having two or more cell types, at least one of which is at an early lineage stage, wherein the cell type at the early lineage stage expresses membrane-associated and/or secreted matrix metalloproteinases (MMPs), said mixed population supported in a medium in a first hydrogel having a viscoelasticity sufficient to allow for migration of said mixed population within the first hydrogel or to allow for migration of said mixed population into a target tissue such as the kidney when the first hydrogel is tethered on the target organ or tissue; and (b) a backing comprising a biocompatible, biodegradable material that inhibits a migration of said mixed population through said backing; and (c) a third hydrogel overlaid on a serosal surface of said backing, the serosal surface being opposite to that in contact with said mixed population, wherein the third hydrogel has a viscoelasticity from about 250 to 400 Pa.  The differences are that the ‘923 patent further recites the first hydrogel has a viscoelasticity from about 0.1 to 200 Pa and is configured to sustain and maintain said mixed population while inhibiting said at least one early lineage stage cell type from differentiating or further maturing to a later lineage stage cell type that no longer expresses membrane-associated and/or secreted MMPs.  Therefore the ‘923 patent’s claims anticipate the present claims.

Claims 1-3, 6-20, 23-29, and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 (February 25, 2022) of copending Application No. 16/006,460 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a method of engrafting cells into a target tissue comprising contacting the target tissue with a patch graft comprising: (a) a mixed population having two or more cell types, at least one of which is at an early lineage stage that is capable of expressing membrane-associated and/or secreted matrix metalloproteinases (MMPs), said mixed population supported in a medium in a first hydrogel having viscoelasticity sufficient to allow for migration of said mixed population towards and into a target tissue; and (b) a backing comprising a biocompatible, biodegradable material having a viscoelasticity sufficient to inhibit a migration of said mixed population away from a target tissue and through said backing, in which said backing comprises (i) a porous mesh infused with a second hydrogel, or (ii) a non-porous material; and (c) a third hydrogel overlaid on a serosal surface of said backing, the serosal surface being opposite to that in contact with said mixed population, wherein the third hydrogel prevents or inhibits adhesions by or from other tissues or organs.  The diff is that the present claims recite a viscoelasticity range of the third hydrogel; however the ‘460 application’s claim 39 recites the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants requested reconsideration of the double patenting rejection(s) in light of the amendments and requested that the provisional rejection(s) be held in abeyance.  (Remarks, 11, September 7, 2022.)
The double patenting rejections are maintained for the reasons discussed herein.  They will be maintained until Applicant submits properly executed terminal disclaimer or arguments that effectively overcome the rejections.

CONCLUSION
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615